   Case 1:19-cv-11315-LGS-SN Document 122 Filed 12/07/20 Page 1 of 1


                             HOFFMANN & ASSOCIATES
                                        Attorneys at Law               The application is GRANTED. By
                               450 Seventh Avenue, Suite 1400          December 8, 2020, Plaintiff shall file a
                                 New York, New York 10123              new copy of the Hoffmann
                                     Tel. (212) 679-0400               Declaration and accompanying
                                      Fax (212) 679-1080               exhibits.
ANDREW S. HOFFMANN
                                                                       Dated: December 7, 2020
TRAM D. LOPRESTO                                                              New York, New York

                                                 December 4, 2020

By ECF
Hon. Lorna G. Schofield, U.S.D.J.
United States District Court for the Southern District
40 Foley Square
New York, NY 10007


        Re: Pride Technologies, LLC d/b/a Pride One v. Khublall, Case No. 19-cv-11315
        Letter Motion Requesting Permission to Declaration of Andrew S. Hoffmann with
        Exhibits on Dec. 7, 2020 Due to Technical ECF issue on Dec. 4, 2020


Dear Judge Schofield,

         We, together with Davis & Gilbert, represent plaintiff Pride Technologies, LLC (“Pride” or
“plaintiff”) in the above-captioned matter. Our papers in opposition to Defendant’s Motion for
Summary Judgment are due today. We have filed all of our papers except the Exhibits identified
in and annexed to the Declaration of Andrew S. Hoffmann (the “Hoffmann Declaration”), which
are the Exhibits cited in Pride’s Response and Counterstatement of Material Facts Pursuant to
Local Rule 56.1. We have tried multiple times over a number of hours today to file the Exhibits,
but the ECF system continues to return a message stating “internal error” and is not accepting
the filing. We have separately filed the Hoffmann Declaration without the Exhibits tonight. The
ECF Help Desk is not currently available. We, therefore, respectfully request that Your Honor
permit us to contact the ECF Help Desk first thing on Monday morning and file the Exhibits as
promptly as possible on Monday.

        We greatly appreciated Your Honor’s consideration of this letter application.


                                                 Respectfully submitted,

                                                 /s/ Andrew S. Hoffmann
                                                 Andrew S. Hoffmann

c: All Counsel by ECF
